DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/7/2022 and 10/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: a reference signal.  The limitation “a comparator configured to compare a pixel signal received via the vertical signal line”  is incomplete since the essential element (e.g., a reference signal) for comparison with the pixel signal is omitted.  This omission also renders the claim unclear or vague.  Claims 15 and 16 are being dependent from claim 14 and thus inheriting the indefiniteness therefrom. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,178,350 in view of Sato et al. (US 2014/0313385).
Regarding claim 1, all limitations of this claim are met by the Patent claims 1, 2 and 7 including “a predetermined signal line” which is connected to the current source and the first circuitry (the negative capacitance circuit).   Although the Patent claim 1 teaches the predetermined signal line as mentioned above, it is fair to say that the Patent claim 1 is silent regarding the predetermined signal line corresponding to a vertical signal line.  However, such vertical signal line is well known in the art for transferring pixel signal to column circuitry that includes a compactor, amplifier, etc… as taught by Sato in Fig. 5, par. [0080]-[0081].  Note the vertical signal line 108.  
Therefore, one of ordinary skill in the art would have recognized the predetermined signal line in the Patent claim 1 to be equivalent to a vertical signal line in view of the teaching of Sato for transferring pixel signal to column circuitry in a conventional fashion.
Regarding claims 2-8, these claims are met by Patent claims 3-9, respectively. 
	Regarding claim 9, the subject matter of this claim is also met by Patent claim 10 in which the compactor comprising all limitations except for “a first capacitor configured to receive the analog signal; a second capacitor configured to receive a reference signal.”  This lack of teaching is compensated by Sato in Fig. 5 and paragraphs [0108]-[0109].  Sato clearly teaches that a first capacitor (151) is configured to receive the analog signal from the pixel, and a second capacitor (152) is configured to receive a reference signal so that the comparator (153) can perform comparison of the pixel signal and the reference signal in order to convert the analog signal into a digital signal while removing an offset of the comparator as mentioned in paragraphs [0108]-[0109].  Therefore, it would have been obvious to one of ordinary skill in the art to provide a first capacitor and a second capacitor as claimed in view of the teaching of Sato to convert the analog pixel signal into a digital signal while removing an offset of the comparator.
	Regarding claims 10-13, these claims are also met by Patent claims 11-14, respectively. 
	Regarding claim 14, the subject matter of this claim is encompassed by Patent claims 1 and 7. 
Regarding claims 15 and 16, these claims are met by Patent claims 2 and 12, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (US 2016/0006966).

Regarding claim 14, Murakami discloses a light detecting device (image sensor) comprising: 
a pixel circuit (pixel array) coupled to a vertical signal line (210 in Figs. 7-10 or 610 in Fig. 16);  
25a current source transistor (62 in Fig. 10) coupled to the vertical signal line (par. [0121]); 
first circuitry (circuitry including transistors 81 and 82 shown in Fig. 10) including a first transistor (81) coupled between the vertical signal line and the current source; and a comparator configured to compare a pixel signal 91SP37 016 2W001 SYP326072US03880 00 5-657 9-US02received via the vertical signal line (see Figs. 10 & 16 and par. [0056] & [0175]. Note that Fig. 16 is derived from Fig. 10 and shares common elements of Fig. 10 such as vertical signal line, current source and the first circuitry with additional comparator 542). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T TRAN/Primary Examiner, Art Unit 2697